DENSON, J.
— This record shows that the petitioner was convicted before a justice of the peace for petit larceny, and that the affidavit charged the larceny of a watch, and alleged the value thereof to be less than $10. Petitioner was fined by the justice in the sum of $25, and in addition was sentenced to hard labor for the county for 12 months. He was, at the time of the suing out of this Avrit, in the custody of the Tennessee Coal, Iron & Bailroad Company, which company held him under a contract with Jefferson county for the hire of the county convicts. Petitioner seeks to be released from custody upon the theory that the watch, the subject of the alleged larceny, was of value greater than $10, thus exceeding the jurisdiction of a justice of the peace in such eases.- — Code 1907, § 6733.
It was conceded on the hearing before Judge Weaver that the affidavit charged the value of the Avatch as being less than $10 and that the warrant followed the affidavit. Thus on the face of the proceedings the justice was within the jurisdiction of the subject-matter prescribed by the statute. But the petitioner sought to show by parol evidence that the value of the watch was proven on the trial to be $20 or more. The court declined to alloAV petitioner to make the proof, and remanded him to the custody of the hard-labor contractor. It is settled laAV in this jurisdiction that habeas corpus will not lie to correct errors or irregularities in the judgment of a court of superior or inferior jurisdiction. “To entitle the prisoner to the Avrit and discharge under such judgment, it must be void for an excess of jurisdiction on the face of the proceedings.” Parol evideuce is not admissible for the purpose of showing want of jurisdie*10tion. — Ex parte. Davis, 95 Ala. 9, 11 South. 308; Ex parte Hubbard, 65 Ala,. 473; Ex parte Bizzell, 112 Ala. 210, 21 South. 371; Bray’s Case, 140 Ala. 172, 37 South. 250, and cases there cited; Hurd on Habeas Corpus, 325 (331).
It follows, from these considerations, that the judge did not err in refusing to receive parol testimony of the value of the watch, and, further, that he properly denied the writ.
Affirmed.
Dowdell, Simpson, and McClellan, JJ., concur.